—Appeal from a judgment of the Supreme Court (Mathews, J.), rendered January 15, 1998 in Broome County, convicting defendant upon his plea of guilty of the crimes of conspiracy in the second degree and criminal possession of a controlled substance in the second degree (two counts).
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crimes of conspiracy in the second degree and two counts of criminal possession of a controlled substance in the second degree and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.